Title: John Adams to Thomas Boylston Adams, 27 January 1801
From: Adams, John
To: Adams, Thomas Boylston


				
					private & confidential
					Dear Sir
					Washington January 27. 1801
				
				You have it right in yours of 22d.— A Rivalry between George Cabbot and Elbridge Gerry, for the Tittle of Excellency in Massachusetts, produced all the opposition of Federalists in that State to my Administration and has now thrown the whole Party in the back ground. I am afraid that is not the worst. Their unbridled rage and violent opposition to Peace with France, will exasperate the opposite Party into Such bitterness against England, that there is great danger of their kicking up a dust with that Power, and in that Case the Tories must fly to St. James or st. Stephens for compensation for their Loyalty shall I say! no, their folly.
				Mr Gerry is as far from being a Jacobin, and as far from being frenchified as any Man in the Union. There is not a more genuine American. There is not a Man more impartial between France & England. He is even for a more energetic Government, than our Constitution can give. But I wish he understood himself better, on the subject of Government.
				I wish to see the Extract from Clarendon and the Remarks. I read Clarendon, through and the Tryals of the Regicides, when I was 23 years of Age, and I know of no Work to which I have been more indebted, for the little insight I have had into human Affairs
				The little Gentlemen is not from St. Croix: but from St. Christophers that is St. Kitts, as I understand. Dr Stevens, his Brother, Consull at st. Domingo, is from st. Kitts.— Captn. Little of the Boston, knew his family in the West Indies.
				I was informed, by Mr Samuel Lyman of Sprinfield one of the most upright and amiable Men in Congress, that Hamilton had broken and divided the federal Interest in New York, long before the Election for that City of Members of their Legislature in the Spring of 1800, by declaring against Adams. He declared that Adams must not be President. The Federalists declared he must & should. This division threw all into the hands of Burr. Lyman Added with great earnestness that [“]he hoped it was true: for if it was, it would be the total Ruin of Hamilton and his faction, which he heartily wished.”
				I am fully in Opinion with you concerning the Convention with France.— Take it for better or for worse, it is an harmless thing.— It

leaves us at full Liberty to Place England and France on a footing of Equality in their relations with Us, which I think is the precise point of Wisdom for Us to aim at.
				Your Friend Manlius is a clever Man. He will make a valuable Character: but he is out in his Politicks at present.
				L. H. S. has been nominated sec. of War.— He is one among the very few federalists of eminent Talents who have preserved their senses. He has given proofs of an Understand, Penetration and Candor, which no other federalist has equalled in any public Writing concerning the Negotiation with France. The Nomination however I fear will be only a Compliment, for I presume he will not continue, or at least will not be continued under the new Administration, if he accepts.
				My dear son, your Letters are delightfull at present, but / whether Politicks will not loose their Taste very soon / is unknow to him who in a few days will / be
				
					The Farmer of Stony Field
				
			